EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Regarding page 7, line 17 of the specification, “16,67” has been changed to 16.67.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the combination including opening the intake valve when said cylinder pressure reaches or falls below said present atmospheric pressure to introduce air to be mixed with combustion gases in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claims 4 and 7, the combinations including controlling the intake valve to open when said cylinder pressure reaches or falls below said present atmospheric pressure whereby air is introduces in the inventions as claimed is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Bryant (US 6,279,550 B1) which discloses opening the intake valve at or near BDC for exhaust blowdown and Kanesaka (US 5,303,686) which discloses a method for increasing exhaust temperature including opening intake valve before BDC for achieving below-atmospheric pressure in the cylinder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AUDREY B. WALTER/           Primary Examiner, Art Unit 3746